Title: To Thomas Jefferson from Jefferson Fulton, 13 November 1807
From: Fulton, Jefferson
To: Jefferson, Thomas


                        
                            Sir
                            
                            Pittsburgh 13th. Novr. 1807
                        
                        No doubt you will be surprized at receiving a letter from your name sake, and one who values you as dear as
                            any child, could do a parent, and hopes to merit your attention as a good & wise republican citizen—I will also mention
                            a few of your very best friends in this town. General Thos. Baird Mr Wm Wisliff & my Father who is a man of business,
                            only enquire at Robert Whitehils from cumberland county & Mr A. Gregg & Mr Saml. Maclay as to his charcter &
                            reputation—these few lines I hope you will make acceptable & but from a youth & your goodness in honouring me with an
                            answer will much oblidge your Sincere friend & Welwisher
                        
                            Jefferson Fulton
                            
                        
                    